


Exhibit 10.42

 

*** Confidential Information Omitted and filed separately with the Securities
and Exchange Commission.

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 20

 

Contract No.

 

00-83122

 

 

 

Facility:

 

ALTA LOS ANGELES HOSPITALS, INC.
dba:     LOS ANGELES COMMUNITY HOSPITAL

 

 

 

Address:

 

4081 East Olympic Boulevard
Los Angeles, CA 90023-3330

 

CONFIDENTIAL
DO NOT RELEASE

 

Exempt from Public Records Act
(Government Code Section 6254[q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 20 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00—83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One — Appendix D

 

Appendix D is hereby amended to read as attached.

 

Paragraph Two — Notice of Termination

 

In accordance with Welfare and Institutions Code section 14166.12 (p), Provider
shall not submit a 120—day notice for the purpose of terminating this Contract
as provided in Paragraph 6.15 of this Contract, Termination without Cause, until
on or after December 31, 2009, unless a later date is specified in Paragraph
6.15 or otherwise specified in this Contract.

 

Paragraph Three — Effective Date of Contract Amendment

 

Unless otherwise specified herein, Contract changes agreed to in this Amendment
are effective on February 5, 2009.

 

Paragraph Four — 30 Days to Sign and Return Contract Amendment

 

If this Amendment is not signed and returned to the California Medical
Assistance Commission within 30 days of its effective date, then the California
Medical Assistance Commission may take action to disapprove this Amendment.

 

Paragraph Five — Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of the Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

--------------------------------------------------------------------------------


 

SIGNATURES

 

The signatories to this Amendment warrant that they have full and binding
authority to make the commitments contained herein on behalf of their respective
entities.

 

 

Provider

 

State of California Department of Health Care Services

 

 

 

 

 

 

/s/ David Topper

 

Nancy Hutchison

Signature

 

Signature

 

 

 

David Topper

 

for David Maxwell-Jolly, Ph.D.

Type Name

 

Director

 

 

 

Chief Executive Officer

 

 

Type Title

 

 

 

 

 

 

 

 

Date:February 4, 2009

 

Date:

2/27/09

 

3

--------------------------------------------------------------------------------


 

APPENDIX D

 

PRIVATE HOSPITAL SUPPLEMENTAL FUND

 

This version of Appendix D governs dates of services and related Medi-Cal
supplemental reimbursements for State Fiscal Year 2008-09.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14166.12
relating to negotiations and disbursements from the Private Hospital
Supplemental Fund (Fund) , the parties agree as follows:

 

A.            Payment

 

In accordance with subdivisions (j) and (m) of Section 14166.12 of the Welfare
and Institutions Code, and subject to Section B of this Appendix D, the State
agrees to pay the Provider from the Fund:

 

(1)           For services rendered from July 1, 2008 through February 28, 2009:

 

(a)           The installment amount of $*** if Provider is listed on the
2008-09 tentative Disproportionate Share Hospital (DSH) list issued by the
California Department of Health Care Services (Department).  Payment will be
made by November 1, 2000, or as soon thereafter as practicable.

 

(b)           The installment amount of $***.  Payment will be made by March 1,
2009, or as soon thereafter as practicable.

 

B.            Recovery, Right of Offset, and Hold Harmless

 

(1)           Payment(s) received by Provider from the Fund for the 2008-09
state fiscal year may be subject to recovery by the Department if the Department
determines that the Provider fails at any time during the 2008-09 state fiscal
year to meet the eligibility criteria for Fund disbursements, as specified in
Welfare and Institutions Code Section 14166.12.  If the Provider fails to return
the funds within 30 calendar days from the time of the Department’s
notification, the Department may offset the amount to be recovered against any
Medi-Cal payments which otherwise would be payable by the Department to the
Provider, pursuant to Welfare and Institutions Code Section 14115.5.

 

(a)           Provider must promptly return to the Department all payments
received from the Fund for the 2008-09 state fiscal year if the Department
determines that the provider fails at any time during the 2008-09 state fiscal
year to receive and/or maintain final DSH status, under Welfare and Institutions
Code Sections 14166.11, 14105.98, and 14163, for the 2008-09 DSH payment
adjustment year.

 

(b)           Unless Subparagraph (a) applies, Provider must promptly return to
the Department amounts received from the Fund for the 2008-09 state fiscal year
that equal the prorate portion of Provider’s 2002-03 supplement fund

 

--------------------------------------------------------------------------------


 

amount, plus any payments over the Provider’s 2002-03 supplement fund amount
received from the Fund for the 2008-09 state fiscal year if the Department
determines that the Provider failed to meet participation criteria for the
entire 2008-09 state fiscal year, other than DSH status addressed in
Subparagraph (a) above, specified in Welfare end Institutions Code Sections
14085.6 and 14166.12, which includes, but is not limited to, failed for any
reason to maintain its Emergency Department as operational and licensed at the
Basic Level or higher level.  For purposes of this Subparagraph (b), the amount
equal to the pro-rata portion of Provider’s 2002-03 supplement fund payment,
pursuant to Welfare and Institutions Code Section 14166.12 (j), will be
calculated on the number of days during the 2008-09 state fiscal year that the
Provider failed to meet participation criteria.

 

(2)           It is understood that payment made to the Provider pursuant to
this Appendix D, and all prior versions of Appendix D, include State and federal
funds.  The State shall be held harmless from any federal disallowance or
withholding resulting from payment made to Provider pursuant to this Appendix D,
or any prior version(s) of Appendix D, and the Provider shall be liable for any
reduced federal financial participation resulting from the payment of funds
pursuant to this Appendix D, or any prior versions of Appendix D.  In the event
of federal disallowance or withholding of federal financial participation for
any payments made to the Provider pursuant to this Appendix D, or any prior
version(s) of Appendix D, at the time of the federal disallowance or withholding
the State, in its sole discretion, may limit its recovery from the Provider to
the amount of funds disallowed and paid by the State to the Provider.  Provider
agrees that the amount of any such recovery may be recouped by the State by
withholding and offsetting, under Welfare and Institutions Code Section 14115.5,
the amount due from what would otherwise be the State’s liability to the
Provider under this Contract or otherwise, seeking recovery by payment from the
Provider, or a combination of these two methods.  If, after federal disallowance
or withholding and State recovery or offset of funds paid to the Provider, the
State regains the federal funds disallowed or withheld, then the federal end
related state funds shall be repaid by the State to the Provider.

 

5

--------------------------------------------------------------------------------


 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 21

 

Contract No.

00-83122

 

 

Facility:

ALTA LOS ANGELES HOSPITALS, INC.

 

dba:     LOS ANGELES COMMUNITY HOSPITAL

 

 

Address:

4081 East Olympic Boulevard

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL
DO NOT RELEASE

 

Exempt from Public Records Act
(Government Code Section 6254[q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 21 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00—83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One — Appendix D

 

Appendix D is hereby amended to read as attached.

 

Paragraph Two — Notice of Termination

 

In accordance with Welfare and Institutions Code section 14166.12 (p), Provider
shall not submit a 120—day notice for the purpose of terminating this Contract
as provided in Paragraph 6.15 of this Contract, Termination without Cause, until
on or after December 31, 2010, unless a later date is specified in Paragraph
6.15 or otherwise specified in this Contract.

 

Paragraph Three — Effective Date of Contract Amendment

 

Unless otherwise specified herein, Contract changes agreed to in this Amendment
are effective on September 24, 2009.

 

Paragraph Four — 30 Days to Sign and Return Contract Amendment

 

If this Amendment is not signed and returned to the California Medical
Assistance Commission within 30 days of its effective date, then the California
Medical Assistance Commission may take action to disapprove this Amendment.

 

Paragraph Five — Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of the Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

2

--------------------------------------------------------------------------------


 

SIGNATURES

 

The signatories to this Amendment warrant that they have full and binding
authority to make the commitments contained herein on behalf of their respective
entities.

 

 

Provider

 

State of California Department of Health Care Services

 

 

 

 

 

 

/s/ David Topper

 

/s/ [illegible]

Signature

 

Signature

 

 

 

David Topper

 

for David Maxwell-Jolly, Ph.D.

Type Name

 

Director

 

 

 

Chief Executive Officer

 

 

Type Title

 

 

 

 

 

 

 

 

Date:     October 1, 2009

 

Date:

10/12/09

 

3

--------------------------------------------------------------------------------


 

APPENDIX D

 

PRIVATE HOSPITAL SUPPLEMENTAL FUND

 

This version of Appendix D governs dates of services and related Medi-Cal
supplemental reimbursements for State Fiscal Year 2009-10.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14166.12
relating to negotiations and disbursements from the Private Hospital
Supplemental Fund (Fund) , the parties agree as follows:

 

A.            Payment

 

In accordance with subdivisions (j) and (m) of Section 14166.12 of the Welfare
and Institutions Code, and subject to Section B of this Appendix D, the State
agrees to pay the Provider from the Fund:

 

(1)           For services rendered from July 1, 2009 through September 30,
2009:

 

(a)           The installment amount of $*** if Provider is listed on the
2009-10 tentative Disproportionate Share Hospital (DSH) list issued by the
California Department of Health Care Services (Department).  Payment will be
made by November 1, 2000, or as soon thereafter as practicable.

 

(b)           The installment amount of $*** Payment will be made by October 1,
2009, or as soon thereafter as practicable.

 

B.            Recovery, Right of Offset, and Hold Harmless

 

(1)           Payment(s) received by Provider from the Fund for the 2009-10
state fiscal year may be subject to recovery by the Department if the Department
determines that the Provider fails at any time during the 2009-10 state fiscal
year to meet the eligibility criteria for Fund disbursements, as specified in
Welfare and Institutions Code Section 14166.12.  If the Provider fails to return
the funds within 30 calendar days from the time of the Department’s
notification, the Department may offset the amount to be recovered against any
Medi-Cal payments which otherwise would be payable by the Department to the
Provider, pursuant to Welfare and Institutions Code Section 14115.5.

 

(a)           Provider must promptly return to the Department all payments
received from the Fund for the 2009-10 state fiscal year if the Department
determines that the provider fails at any time during the 2009-10 state fiscal
year to receive and/or maintain final DSH status, under Welfare and Institutions
Code Sections 14166.11, 14105.98, and 14163, for the 2009-10 DSH payment
adjustment year.

 

(b)           Unless Subparagraph (a) applies, Provider must promptly return to
the Department amounts received from the Fund for the 2009-10 state fiscal year
that equal the prorate portion of Provider’s 2002-03 supplement fund

 

--------------------------------------------------------------------------------


 

amount, plus any payments over the Provider’s 2002-03 supplement fund amount
received from the Fund for the 2009-10 state fiscal year if the Department
determines that the Provider failed to meet participation criteria for the
entire 2009-10 state fiscal year, other than DSH status addressed in
Subparagraph (a) above, specified in Welfare end Institutions Code Sections
14085.6 and 14166.12, which includes, but is not limited to, failed for any
reason to maintain its Emergency Department as operational and licensed at the
Basic Level or higher level.  For purposes of this Subparagraph (b), the amount
equal to the pro-rata portion of Provider’s 2002-03 supplement fund payment,
pursuant to Welfare and Institutions Code Section 14166.12 (j), will be
calculated on the number of days during the 2009-10 state fiscal year that the
Provider failed to meet participation criteria.

 

(2)           It is understood that payment made to the Provider pursuant to
this Appendix D, and all prior versions of Appendix D, include State and federal
funds.  The State shall be held harmless from any federal disallowance or
withholding resulting from payment made to Provider pursuant to this Appendix D,
or any prior version(s) of Appendix D, and the Provider shall be liable for any
reduced federal financial participation resulting from the payment of funds
pursuant to this Appendix D, or any prior versions of Appendix D.  In the event
of federal disallowance or withholding of federal financial participation for
any payments made to the Provider pursuant to this Appendix D, or any prior
version(s) of Appendix D, at the time of the federal disallowance or withholding
the State, in its sole discretion, may limit its recovery from the Provider to
the amount of funds disallowed and paid by the State to the Provider.  Provider
agrees that the amount of any such recovery may be recouped by the State by
withholding and offsetting, under Welfare and Institutions Code Section 14115.5,
the amount due from what would otherwise be the State’s liability to the
Provider under this Contract or otherwise, seeking recovery by payment from the
Provider, or a combination of these two methods.  If, after federal disallowance
or withholding and State recovery or offset of funds paid to the Provider, the
State regains the federal funds disallowed or withheld, then the federal end
related state funds shall be repaid by the State to the Provider.

 

5

--------------------------------------------------------------------------------
